CLAIR & GJERTSEN

ATTORNEYS AT LAW

4 NEW KING STREET
WHITE PLAINS, NEW YORK 10604
914 472 6202

FAX 472 1936

EMA]L: CLA.IR_GJER_TSEN'?£:CS.COM OR
IRACLAIRFEDAOI,.,CUM

Jan 28, 2019

Hon. Robert Drain

United States Bankruptcy Court
Southern District of NeW York
300 Quarropas Street

White Plains, NY 10601

Re: Manuel R. Sa_lazar
Case No: 17-23418

Dear Honorab]e Sir:

Please be advised, as per the court the Evidentiary Hearing has been adjourned from
February 20, 2019 until April 23, 2019 at 10:00 am.

Thank you for your attention in this matter.

   
   
 

Res-'

